Title: 1766. Novr. 8th. Saturday.
From: Adams, John
To: 


       Fine Weather still.—Yesterday Clement Hayden came in to Major Crosbeys. He seem’d to hope, he said, that the Court would not vote to make up the Losses, but he heard to day that the King had requested it, and if that was true he knew not what to say. The K. had been so gracious, as to repeal the Stamp Act, and now to deny him such a Trifle would seem ungrateful and ungenerous. And it was our best Interest to be always in favour with him, and if we should refuse his request, it might be 10 times more damage to us, than to pay it. And He believed if this Town was to meet and to be fully informed, about it, they would not vote against it. In short Clem. talked like a reasonable Man. He said that, in all the Wars and all other Times, nothing ever happened that affected him like the Stamp Act. He said, if it had been insisted on, he knew it would not be born, and that he expected dismal scenes. The Repeal of it was great Joy, and he should be willing to do any Thing in Reason out of Duty to the K.
       This Morning I asked John Clark some Questions, about it. He thinks if the King has requested it, it will be difficult to refuse it, but yet it will be hard upon us to pay it.
      